DENY; and Opinion Filed October 14, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01350-CV

                              IN RE TODD PRUETT, Relator

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-014518

                            MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                   Opinion by Justice Lewis
       Relator contends the trial judge erred in granting a motion to dismiss. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE

131350F.P05